UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6161



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VERRICK DANOVA FAUCETTE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
00-348, CA-02-3811)


Submitted:   March 20, 2003                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Verrick Danova Faucette, Appellant Pro Se. Philip S. Jackson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Verrick Danova Faucette seeks to appeal the district court’s

order dismissing his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order denying a motion

under § 2255 unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).    We have

independently reviewed the record and conclude that Faucette has

not made the requisite showing. See Miller-El v. Cockrell,      U.S.

  , 123 S. Ct. 1029 (2003).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            DISMISSED




                                 2